      Case 4:20-cv-00030-AW-MJF Document 37 Filed 10/14/20 Page 1 of 7




         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF FLORIDA
                    TALLAHASSEE DIVISION

VIRGINIA E. HARRELL,

      Plaintiff,

v.                                         CASE No. 4:20-cv-30-AW-MJF

MHM HEALTH PROFESSIONALS, LLC,
f/k/a MHM HEALTH PROFESSIONALS, INC.,
and CENTURION OF FLORIDA, LLC,

     Defendants.
______________________________________/

     PLAINTIFF’S NOTICE OF FILING EXHIBITS TO RESPONSE IN
      OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY
                          JUDGMENT

      Plaintiff, VIRGINIA E. HARRELL, by and through undersigned counsel,

files the following Exhibits to her Response in Opposition to Defendants MHM

Health Professionals, LLC and Centurion of Florida, LLC, Motion for Summary

Judgment and states as follows:

1.    Deposition of Harrell taken August 15, 2019 (two volumes).
2.    Deposition of Lisa Barton taken August 12, 2020.
3.    Deposition of Brandi Blocker taken August 18, 2020.
4.    Deposition of Sarah Brus taken August 18, 2020 (two volumes).
5.    Deposition of Kathi Douin taken August 12, 2020.
6.    Deposition of Victoria Love taken August 11, 2020.
7.    Deposition of Lisa Lynch taken August 11, 2020.
8.    Termination Approval Emails (Deposition Exhibit 6).
      Case 4:20-cv-00030-AW-MJF Document 37 Filed 10/14/20 Page 2 of 7




9.    Involuntary Termination Report (Deposition Exhibit 7).
10.   April 26, 2018, Termination Counseling Form (Deposition Exhibit 8).
11.   NWFRC Shift Assignments (Deposition Exhibit 12).
12.   April 14, 2018, Narcotic Accounting Log (Deposition Exhibit 13).
13.   April 14, 2018, Narcotic Key Exchange Log.
14.   April 8, 2018, List of 19 E-Mails Harrell allegedly sent to herself
      (Deposition Exhibit 11).
15.   Harrell’s Time Sheets for the dates in 2017 that she allegedly sent emails
      from her work account to her private account.
16.   Harrell’s Time Sheets for the dates in 2018 that she allegedly sent emails
      from her work account to her private account.
17.   April 13, 2018, Email from Cook Approving Extra Shifts (Deposition
      Exhibit 19).
18.   January 22, 2018, Email from Douin Re: 7-Minute Rule dated (Deposition
      Exhibit 18).
19.   February 15, 2018, Memo from Cook Re: Arriving within 8 minutes of
      start time.
20.   Emails approving Harrell’s Late arrivals on 4/5, 9, & 14, 2018.
21.   April 17, 2018, Email from Johnson to Harrell Approving Overtime
      (Deposition Exhibit 20).
22.   April 18, 2018, Nurse Meeting Notes – Harrell is a Presenter.
23.   April 9, 2018, Final Warning Counseling Form (Deposition Exhibit 9).
24.   33-208.002 Rules of Conduct (Deposition Exhibit 16).
25.   April 9, 2018, Email from Johnson Re: Harrell Final Warning Issued dated
      (Deposition Exhibit 42).
26.   April 3, 2018, Email from Johnson to All Staff (Deposition Exhibit 17).
27.   Emails Re: Camera Footage and Brus and Johnson April 2, 2018, Emails
      Accusing Harrell of being on a Manhunt. (Deposition Exhibit 21).
28.   April 3, 2018, Incident Report from Johnson (Deposition Exhibit 30).
29.   April 3, 2018, Email from Blocker Re: Harrell Deposition Exhibit 29).


                                        2
      Case 4:20-cv-00030-AW-MJF Document 37 Filed 10/14/20 Page 3 of 7




30.   April 6-9, 2018, Emails between Douin, Johnson, and Brus Re: Emails
      Harrell allegedly sent to herself (Deposition Exhibit 31).
31.   December 13, 2017, Verbal Counseling Form for Time & Attendance with
      Timesheet (Deposition Exhibit 10).
32.   Four Versions of Memo re Late Arrivals dated November 21, 2017
      (Deposition Exhibit 23).
33.   Per Diem Expectations (Deposition Exhibit 35).
34.   Employee Handbook and Code of Business Conduct (Deposition Exhibit
      22).
35.   July 24, 2018, letter from Defendants to FCHR.
36.   July 30, 2018, letter from Defendants to FCHR.
            Harrell’s Written Complaints & Protected Disclosures:
37.   December 4, 2017, email from Harrell to Johnson Re: Needing to work and
      noticing that West had just been given an extra shift which gave her 10
      hours of overtime.
38.   December 15, 2017, Protected Disclosure Re: Blocker (Deposition Exhibit
      39).
39.   December 15, 2017 – Brus’ Auto Reply Email.
40.   December 18, 2017, Protected Disclosure Re:      Lori Cook (Deposition
      Exhibit 40).
41.   December 19, 2017, Written Warning Counseling of Lori Cook (Deposition
      Exhibit 41).
42.   January 9, 2018, Protected Disclosure Re:        Del Carlo Unilaterally
      Cancelling a Psych Emergency.
43.   February 21, 2018, Termination Counseling of Del Carlo for violations of
      Procedure 403.006: Sick Call Process and Emergencies, and Procedure
      404.001: Suicide and Self-Injury Prevention.
44.   January 16, 2018, Del Carlo Involuntary Termination Report prepared by
      Sarah Brus.
45.   March 29, 2018 – Harrell Email to Johnson Re: Needing to speak about
      issues.
46.   March 30, 2018, Email from Johnson Re: Harrell’s Protected Disclosures
      (Deposition Exhibit 25).
                                    3
      Case 4:20-cv-00030-AW-MJF Document 37 Filed 10/14/20 Page 4 of 7




47.   Docs Re: Harrell’s West/Cook Narc Key Protected Disclosure (Deposition
      Exhibit 28).
48.   March 30, 2018, Email from Harrell to Johnson Re: Copies of Narcotic
      Logs.
49.   March 29, 2018, Narcotic Accounting & Key Exchange Logs Copied by
      Harrell at 4:50PM (Deposition Exhibit 14).
50.   March 29, 2018, Narcotic Accounting & Key Exchange Logs Produced by
      Defendants in discovery (Deposition Exhibit 15).
51.   Harrell’s Protected Disclosure FDOC Incident Report Re: Long-Montenez.
52.   Brus April 2, 2018, Email to Johnson, Barton, and Douin Re:
      Long-Montenez.
53.   April 2, 2018, Emails between Brus, Johnson, Douin, and Barton Re: Prior
      knowledge of Keidra Long staying on site after clocking out.
54.   April 9, 2018, Final Warning Counseling of Keidra Long for: Violation of
      Chapter 33-208.002(26) Rules of Conduct, and DOC Policy: 602.037 –
      Tools and Sensitive Items Control.
55.   May 1, 2018, Email from Keidra Long to Tara Johnson Re: Immediate
      Resignation.
56.   Harrell’s March 30, 2018, Email to Johnson with attached protected
      disclosure Incident Report Re: McDaniel and Inmate Hicks.
57.   March 30, 2018, Email from Douin Re: McDaniel Complaint. (Deposition
      Exhibit 24).
58.   March 30, 2018, and April 2, 2018, Emails Re McDaniel Complaint.
      (Deposition Exhibit 27).
59.   April 11, Email Re: “EFFECTIVE IMMEDIATELY ….. Nurse Amanda
      McDaniel is no longer permitted entry into any NWFRC Facility.”
60.   April 12, 2018, Fax from McDaniel Re: Formal resignation and request for
      payment for accrued vacation time.
61.   McDaniel April 16, 2018, Termination.
62.   Hicks Facebook posts.
63.   Harrell’s April 2, 2018, Protected Disclosure FDOC Incident Report Re:
      Statements made by Inmate Orderly Davis. (Deposition Exhibit 43).

                                      4
      Case 4:20-cv-00030-AW-MJF Document 37 Filed 10/14/20 Page 5 of 7




64.   Harrell’s April 2, 2018, Protected Disclosure Re: Pills Left Out and Pill
      Room Door Left Unsecure in Violation of Policy and Law.
65.   Pill Room Door Notice (Deposition Exhibit 37).
66.   April 5, 2018, Email from Harrell to Brus Re: false submission of “verbal
      resignation.”
67.   Harrell’s Protected Disclosure dated April 10, 2018. (Deposition Exhibit
      32).
68.   Misty West 90-Day Check-In dated October 27, 2017. (Deposition Exhibit
      44).
69.   Misty West Verbal Counseling dated January 18, 2018. (Deposition Exhibit
      45).
70.   Misty West Written Warning dated March 6, 2018. (Deposition Exhibit 46).
71.   Misty West Final Warning dated April 3, 2018. (Deposition Exhibit 47).
72.   McKinnie Written Warning dated April 19, 2018. (Deposition Exhibit 48).
73.   August 27, 2018, Request for Public Records from Defendants to Florida
      Department of Corrections-Office of Inspector General.
74.   September 28, 2018, Letter from the Florida Department of
      Corrections-Office of Inspector General in response to Defendants’ Request
      for Public Records for documents relating to “Virginia Harrell from
      November 2017 through May 2018.
75.   March 26, 2018, FDOC Incident Report from Lori Cook.
76.   Documents produced by the Florida Department of Corrections-Office of
      Inspector General Relating to Cook’s March 26, 2018, FDOC Incident
      Report.
77.   April 2018, Memo from Lori Cook Re: Alleged Skin Check Issue.
78.   April 10, 2018, FDOC Incident Report from Lori Cook, approved by Tara
      Johnson.
79.   Documents produced by the Florida Department of Corrections-Office of
      Inspector General Relating to the April 10, 2018, FDOC Incident Report
      from Lori Cook, approved by Tara Johnson.
80.   Bulletin No 15.02.37 – Management of Scabies and Pediculosis (Lice).
81.   April 30, 2018, FDOC Incident Report Re: Alleged Statements made by
      Polly Weeks.
                                    5
      Case 4:20-cv-00030-AW-MJF Document 37 Filed 10/14/20 Page 6 of 7




82.   October 12, 2020, Sworn Statement of Polly Weeks, with attachments.
83.   March 13, 2017, Final Warning Counseling of Tara Johnson.
84.   November 29, 2017, Second Final Warning Counseling of Tara Johnson.
85.   June 25, 2018, Tara Johnson Involuntary Termination Report.
86.   June 26, 2018, Termination of Tara Johnson.
87.   October 2, 2018, Final Warning Counseling of Lori Cook.
88.   July 19, 2019, Second Final Warning Counseling of Lori Cook.
89.   October 25, 2019, Lori Cook Involuntary Termination Report.
90.   November 5, 2019, Termination of Lori Cook.
91.   October 7, 2020, Frank Zurica Sworn Statement.
92.   June 27, 2018, Sworn Statement from Angel Birge.
93.   June 27, 2018, Sworn Statement from Donna Jo Kent.
94.   June 28, 2018, Affidavit from Kathleen Rudolph.
95.   Inmate Work Assignments.
96.   Harrell’s Emails Re Mileage Reimbursement.
97.   McDaniel Facebook – Works for GEO.
98.   May 17, 2016, Letter Confirming Harrell’s Employment Starting on May 22,
      2016.
99.   Harrell’s Sworn Statement with attachment.



                                           Respectfully submitted,

                                           /s/ Brian O. Finnerty
                                           Brian O. Finnerty, Esq.
                                           The Law Office of Brian O.
                                           Finnerty, P.A.
                                           541 Beverly Court
                                           Tallahassee, FL 32301
                                           brianofinnerty@gmail.com
                                           Counsel for Plaintiff

                                       6
      Case 4:20-cv-00030-AW-MJF Document 37 Filed 10/14/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 14th day of October 2020, a true and

correct copy of the foregoing was filed electronically with the Clerk of Court using

the CM/ECF filing system and served on all counsel of record.


                                             /s/ Brian O. Finnerty __
                                             BRIAN O. FINNERTY




                                         7
